Citation Nr: 0807590	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  07-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 9, 2006 
for the grant of dependency and indemnity compensation, 
pursuant to 38 U.S.C.A. § 1151.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from October 1950 
to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
dependency and indemnity compensation, pursuant to 
38 U.S.C.A. § 1151, effective from January 9, 2006.  
Following receipt of notification of the determination, the 
appellant (the veteran's surviving spouse), perfected a 
timely appeal with respect to the issue of entitlement to an 
effective date earlier than January 9, 2006 for the grant of 
dependency and indemnity compensation, pursuant to 
38 U.S.C.A. § 1151.  

A July 2007 statement of an RO employee who had helped the 
appellant with her initial dependency and indemnity claim in 
1997 reflects that he erroneously did not consider the 
appellant's claim under the appropriate law (38 U.S.C.A. 
§ 1151).  To the extent that the appellant is arguing that 
the 1997 claim should have been construed as a claim for 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1151, the appellant needs to file a motion of clear and 
unmistakable error (CUE) in the 1997 rating action.  See 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005) (The 
appellant argued that VA should have construed his 1983 and 
1985 applications to raise a TDIU claim.  The Federal Circuit 
determined when VA fails to construe the veteran's pleadings 
to raise a claim, such claim is not considered unadjudicated.  
The error is properly corrected through a CUE motion.)


FINDINGS OF FACT

1.  In December 1997, the RO denied the appellant's original 
claim for service connection for the cause of the veteran's 
death.  

2.  Although notified of the December 1997 rating action 
approximately two weeks later in the same month, the 
appellant failed to initiate an appeal of the denial.  

3.  No further claim for service connection for the cause of 
the veteran's death was received until January 9, 2006.  


CONCLUSION OF LAW

An effective date earlier than January 9, 2006 for the grant 
of dependency and indemnity compensation, pursuant to 
38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which 
the Court held that, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the appellant's earlier effective date essentially 
falls within this fact pattern.  Following receipt of 
notification of the March 2007 grant of dependency and 
indemnity compensation, pursuant to 38 U.S.C.A. § 1151, the 
appellant perfected a timely appeal with respect to the 
assignment of January 9, 2006 as the effective date for that 
award.  Consequently, no section 5103(a) notice is required 
for the appellant's earlier effective date claim.  As for the 
provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103, the record shows that the veteran has been provided 
with various communications (including the March 2007 
notification of the rating decision promulgated earlier that 
month as well as a July 2007 statement of the case) that 
contain notice of VA's effective date communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (38 C.F.R. § 3.400), and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date on appeal.  The outcome of this 
matter turns, not on a medical determination, but rather on a 
determination as to the date a claim for dependency and 
indemnity compensation was filed and whether a prior adverse 
decision was appealed.  There is no need for a medical 
examination and/or opinion.  The appellant's prior 
application for dependency and indemnity benefits is of 
record, as are all of the pertinent procedural documents.  
There is no suggestion on the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the appellant's earlier effective 
date claim is required.  

Analysis

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2007).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2007).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2007).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  

If an appellant files an application for service-connected 
compensation with VA, and the claim is disallowed, he/she has 
the right to appeal that disallowance to the Board.  See, 
e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2007).  If he/she does not 
initiate an appeal within one year, however, the disallowance 
becomes final.  See 38 C.F.R. §§ 20.302, 20.1103 (2007).  
With exceptions not applicable here, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), 5108 (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2007).  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
January 9, 2006 for the grant of dependency and indemnity 
compensation, pursuant to 38 U.S.C.A. § 1151.  The record 
shows that, in a December 1997 rating action, the RO denied 
the appellant's original claim for the cause of the veteran's 
death.  After receiving notice of the decision and her 
appellate rights approximately two weeks later in the same 
month, the appellant failed to initiate an appeal of the 
denial.  See, e.g., 38 C.F.R. § 20.201 (1997) (defining a 
notice of disagreement as "[a] written communication . . . 
expressing dissatisfaction or disagreement with an 
adjudicative determination . . . and a desire to contest the 
result").  Consequently, the December 1997 decision became 
final.  38 C.F.R. §§ 20.200, 20.302, 20.1103 (1997).  

No further claim for dependency and indemnity compensation 
benefits-formal or informal-was thereafter received until 
January 9, 2006.  Thus, under the applicable law, as outlined 
above, the effective date of the subsequent award can be no 
earlier than January 9, 2006.  The appellant's claim for an 
effective date earlier than January 9, 2006 for the grant of 
dependency and indemnity compensation, pursuant to 
38 U.S.C.A. § 1151, must, therefore, be denied.  


ORDER

Entitlement to an effective date earlier than January 9, 2006 
for the grant of dependency and indemnity compensation, 
pursuant to 38 U.S.C.A. § 1151, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


